internal_revenue_service number info release date uil date conex cc tege dear this letter is in response to your inquiry copy enclosed dated date you asked for clarification of the irs position concerning the taxation of retirement incentives following the ruling of the united_states court_of_appeals for the eighth circuit in the north dakota state university case you also want to know if we are consistently applying the federal tax law on this issue the eighth circuit is the first circuit_court to address the issue of whether amounts paid_by a taxpayer to tenured university professors under its early retirement program should be considered wages for the purposes of federal_insurance_contributions_act fica_taxes the court held that payments made to tenured faculty under north dakota state university’s early retirement program were made in exchange for relinquishing the tenured faculty members’ contractual and constitutionally-protected tenure rights rather an as remuneration for services the court held that these payments are not wages subject_to fica taxation the irs argued in part that the determination of whether early retirement payments made to tenured faculty members are wages subject_to fica_taxes depends on whether such payments arise out of the employer-employee relationship and not on whether the payments are made to employees to relinquish a contractual and constitutionally- protected right the irs believes its position is correct relying in part on 327_us_358 in which the supreme court stated that the term wages is to be broadly interpreted to import the breadth of coverage consistent with the purposes of the social_security act when a circuit_court issues an opinion adverse to the irs we will apply many factors to determine whether the opinion is significantly adverse that we should not follow it if we believe we should not follow the opinion we will issue a document called an action on decision to announce that fact actions on decision are issued to enhance the irs’ consistency to future litigation or dispute resolution we issued an action on decision copy enclosed cc-2001-08 in i r b date nonacquiescing in the north dakota state university decision the irs disagrees with the holding of the eighth circuit and will not follow the holding outside the eighth circuit however we recognize the precedential impact of the opinion on cases arising within the jurisdiction of the deciding circuit thus the irs will issue refunds of fica_taxes to taxpayers under the jurisdiction of the eighth circuit in cases that have the exact facts as in north dakota state university case involving payments to college or university professors made in exchange for the relinquishment of their tenure rights i hope this information is helpful please call attorney elliot m rogers irs id or senior technician reviewer michael swim irs id at if you have any questions sincerely michael a swim acting assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities enclosures
